 

Exhibit 10.1

 

THIRD AMENDMENT
TO FINANCING AGREEMENT

THIRD AMENDMENT, dated as of October 2, 2017 (this "Amendment"), to the
Financing Agreement, dated as of August 14, 2015, as amended, restated,
supplemented or otherwise modified from time to time (as so amended, the
"Financing Agreement"), by and among ALJ Regional Holdings, Inc., a Delaware
corporation (the "Parent"), Faneuil, Inc., a Delaware corporation ("Faneuil"),
Floors-N-More, LLC, a Nevada limited liability company ("FNM"), Phoenix Color
Corp., a Delaware corporation ("PCC", and together with the Parent, Faneuil, FNM
and each other Person that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("CBF"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and PNC Bank, National Association ("PNC"), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").

WHEREAS, the Borrowers, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.

(a)   New Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

""Moore-Langen" means Moore-Langen Printing Company, Inc., an Indiana
corporation."

""Moore-Langen Acquisition" means the acquisition of all of the "Transferred
Assets" pursuant to, and as defined in, the Moore-Langen APA."

""Moore-Langen Acquisition Collateral Assignment" means the Collateral
Assignment of Acquisition Documents, dated as of the Third Amendment Effective
Date, and in

DOC ID - 26568100.8

 

 

 

 

--------------------------------------------------------------------------------

 

form and substance satisfactory to the Collateral Agent, made by PCC in favor of
the Collateral Agent."

""Moore-Langen APA" means the Asset Purchase Agreement, dated as of September
20, 2017, between PCC, as buyer, Moore-Langen, as seller, and LSC
Communications, Inc., as parent."

""Moore-Langen Disbursements" has the meaning specified thereof in Section
6.01(s)."

""Third Amendment" means the Third Amendment to Financing Agreement, dated as of
October 2, 2017, among the Borrowers, the Guarantors, the Agents and the Lenders
party thereto."

""Third Amendment Disbursement Letter" means a disbursement letter, in form and
substance reasonably satisfactory to the Collateral Agent, by and among the Loan
Parties, the Agents, the Lenders and the other Persons party thereto, and the
related funds flow memorandum describing the sources and uses of all cash
payments in connection with the transactions contemplated to occur on the Third
Amendment Effective Date."

""Third Amendment Effective Date" has the meaning specified therefor in Section
5 of the Third Amendment."

""Term A Loan Indebtedness" has the meaning specified therefor in Section
2.01(a)(v)."

""Term A-1 Lender" means a Lender making a Term A-1 Loan."

""Term A-1 Loan" means the Term A-1 Loans made by the Term A-1 Lenders to the
Borrowers on the Third Amendment Effective Date pursuant to Section
2.01(a)(iv)."

""Term A-1 Loan Commitment" means, with respect to each Term A-1 Lender, the
commitment of such Lender to make its respective Term A-1 Loan to the Borrowers
on the Third Amendment Effective Date in the amount set forth in
Schedule 1.01(A-2) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as such commitment may be
terminated or reduced from time to time in accordance with the terms of this
Agreement."

""Term A-1 Loan Disbursements" shall have the meaning specified therefor in
Section 6.01(s)."

""Term A-1 Loan First Period" means the period of time after the Third Amendment
Effective Date up to and including the date that is the first anniversary of the
Third Amendment Effective Date."

""Term A-1 Loan Second Period" means the period of time after the Term A-1 Loan
First Period up to and including the date that is the second anniversary of the
Third Amendment Effective Date.

2

--------------------------------------------------------------------------------

 

""Total Term A-1 Loan Commitment" means the sum of the amounts of the Term A-1
Lenders' Term A-1 Loan Commitments."

(b)   Existing Definitions.

(i)The definition of "Adjusted Consolidated EBITDA" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

""Adjusted Consolidated EBITDA" means, with respect to any period, the
Consolidated EBITDA of the Parent and its Subsidiaries, after giving effect to
(i) adjustments set forth in a due diligence quality of earnings report prepared
by Crowe Horwath received by the Agents prior to the Effective Date and (ii) any
other adjustments agreed to by the Parent and the Agents (such acceptance to be
evidenced in writing). For purposes of this Agreement, monthly Adjusted
Consolidated EBITDA for the following fiscal months shall deemed to be as
follows to give full pro forma effect to the Color Optics Acquisition, Vertex
Acquisition and Moore-Langen Acquisition (as if the Color Optics Acquisition,
the Vertex Acquisition and Moore-Langen Acquisition had occurred prior to such
fiscal months):  (A) fiscal month ended October 31, 2016, $2,848,350, (B) fiscal
month ended November 30, 2016, $2,319,089, (C) fiscal month ended December 31,
2016, $3,227,811, (D) fiscal month ended January 31, 2017 $2,552,246 (E) fiscal
month ended February 28, 2017, $3,189,925, (F) fiscal month ended March 31,
2017, $3,452,091, (G) fiscal month ended April 30, 2017, $2,716,401, (H) fiscal
month ended May 31, 2017, $3,571,156, (I) fiscal month ended June 30, 2017,
$3,205,295 and (J) fiscal month ended July 31, 2017, $2,792,599; provided,
further, that monthly Adjusted Consolidated EBITDA for the fiscal month ended
August 31, 2017, for the fiscal month ended September 30, 2017 and the stub
period from October 1, 2017 through October 2, 2017 shall also be deemed to give
full pro forma effect to the Moore-Langen Acquisition (as if the Moore-Langen
Acquisition had occurred prior to such fiscal month or stub period, as
applicable)."

(ii)The definition of "Applicable Margin" in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

""Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) a Reference Rate Loan or any portion thereof, 5.75% and (b)
a LIBOR Rate Loan or any portion thereof, 6.75%."

(iii)The definition of "Applicable Premium" in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

""Applicable Premium" means

(a)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:

(1)with respect to Original Term Loans and Revolving Loans:

(i)during the Initial First Period, an amount equal to 3.0% times the aggregate
amount equal to the sum of (A) the principal amount of all Original Term

3

--------------------------------------------------------------------------------

 

Loans outstanding, (B) the principal amount of all Revolving Loans outstanding
and (C) the amount of the undrawn Total Revolving Credit Commitment, in each
case, on the date of such Applicable Premium Trigger Event;

(ii)during the Initial Second Period, an amount equal to 2.0% times the
aggregate amount equal to the sum of (A) the principal amount of all Original
Term Loans outstanding, (B) the principal amount of all Revolving Loans
outstanding and (C) the amount of the undrawn Total Revolving Credit Commitment,
in each case, on the date of such Applicable Premium Trigger Event;

(iii)during the (y) Initial Third Period, an amount equal to 1.0% times the
aggregate amount equal to the sum of (A) the principal amount of all Original
Term Loans outstanding, (B) the principal amount of all Revolving Loans
outstanding and (C) the amount of the undrawn Total Revolving Credit Commitment,
in each case, on the date of such Applicable Premium Trigger Event; and

(iv)thereafter, zero;

(2)with respect to Term A Loans:

(i)during the Term A Loan First Period, an amount equal to 3.0% times the
principal amount of all Term A Loans outstanding on the date of such Applicable
Premium Trigger Event;

(ii)during the Term A Loan Second Period, an amount equal to 2.0% times the
principal amount of all Term A Loans outstanding on the date of such Applicable
Premium Trigger Event;

(iii)during the Term A Loan Third Period, an amount equal to 1.0% times the
principal amount of all Term A Loans outstanding on the date of such Applicable
Premium Trigger Event; and

(iv)thereafter, zero; and

(3)with respect to the Term A-1 Loans:

(i)during the Term A-1 Loan First Period, an amount equal to 3.0% times the
principal amount of all Term A-1 Loans outstanding on the date of such
Applicable Premium Trigger Event;

(ii)during the Term A-1 Loan Second Period, an amount equal to 2.0% times the
principal amount of all Term A-1 Loans outstanding on the date of such
Applicable Premium Trigger Event; and

(iii)thereafter, zero;

(b)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:

4

--------------------------------------------------------------------------------

 

(i)during the Initial First Period, an amount equal to 3.0% times the amount of
the permanent reduction of the Total Revolving Credit Commitment on such date;

(ii)during the Initial Second Period, an amount equal to 2.0% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date;

(iii)during the Initial Third Period, an amount equal to 1.0% times the amount
of the permanent reduction of the Total Revolving Credit Commitment on such
date; and

(iv)thereafter, zero;

(c)as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:

(1)with respect to Original Term Loans:

(i)during the Initial First Period, an amount equal to 3.0% times the principal
amount of the Original Term Loan being paid on such date;

(ii)during the Initial Second Period, an amount equal to 2.0% times the
principal amount of the Original Term Loan being paid on such date;

(iii)during the Initial Third Period, an amount equal to 1.0% times the
principal amount of the Original Term Loan being paid on such date; and

(iv)thereafter, zero;

(2)with respect to Term A Loans:

(i)during the Term A Loan First Period, an amount equal to 3.0% times the
principal amount of the Term A Loans being paid on such date;

(ii)during the Term A Loan Second Period, an amount equal to 2.0% times the
principal amount of the Term A Loans being paid on such date;

(iii)during the Term A Loan Third Period, an amount equal to 1.0% times the
principal amount of the Term A Loans being paid on such date; and

(iv)thereafter, zero; and

(3)with respect to Term A-1 Loans:

(i)during the Term A-1 Loan First Period, an amount equal to 3.0% times the
principal amount of the Term A-1 Loans being paid on such date;

5

--------------------------------------------------------------------------------

 

(ii)during the Term A-1 Loan Second Period, an amount equal to 2.0% times the
principal amount of the Term A-1 Loans being paid on such date; and

(iv)thereafter, zero."

(iv)The definition of "Excess Cash Flow" in Section 1.01 of the Financing
Agreement is hereby amended by adding the following proviso immediately prior to
the end of the definition:

"; provided, further, that solely for purposes of calculating the Excess Cash
Flow for Fiscal Year 2018, the Moore-Langen Disbursements shall be excluded from
the deductions set forth in this clause (b) without duplication."

(v)The definition of "Loan Document" in Section 1.01 of the Financing Agreement
is hereby amended and restated in its entirety to read as follows:

""Loan Document" means this Agreement, the PCC Acquisition Collateral
Assignment, the Color Optics Acquisition Collateral Assignment, any Control
Agreement, the Disbursement Letter, the First Amendment Disbursement Letter, the
Fee Letter, any Guaranty, the Intercompany Subordination Agreement, any Joinder
Agreement, any Letter of Credit Application, the Moore-Langen Acquisition
Collateral Assignment, any Mortgage, the Third Amendment Disbursement Letter,
any Security Agreement, any UCC Filing Authorization Letter, the Vertex
Acquisition Collateral Assignment, any landlord waiver, any collateral access
agreement, any Perfection Certificate and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan, any Letter of Credit
Obligation or any other Obligation."

(vi)The definition of "Term Loans" in Section 1.01 of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:

""Term Loans" means (i) the Original Term Loans made by the Term Loan Lenders to
the Borrowers on the Effective Date pursuant to Section 2.01(a)(ii), (ii) the
Term A Loans made by the Term A Lenders on the First Amendment Effective Date
pursuant to Section 2.01(a)(iii), (iii) the Term A-1 Loans made by the Term A-1
Lenders on the Third Amendment Effective Date pursuant to Section 2.01(a)(iv)
and (iv) after the date on which any additional Incremental Term Loans are made
by the applicable Term Loan Lenders to the Borrowers pursuant to Section 2.13,
such Incremental Term Loans."

(vii)The definition of "Term Loan Commitment" in Section 1.01 of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

""Term Loan Commitment" means, with respect to each Lender, the Original Term
Loan Commitment, the Term A Loan Commitment, and/or the Term A-1 Loan Commitment
of such Lender."

(viii)The definition of "Total Term Loan Commitment" in Section 1.01 of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

6

--------------------------------------------------------------------------------

 

""Total Term Loan Commitment" means the sum of (i) the amount of the Lenders'
Original Term Loan Commitments, (ii) the amount of the Lenders' Term A Loan
Commitments and (iii) the amount of the Lenders' Term A-1 Loan Commitments."

(c)   Section 2.01(a) (Commitments).  Section 2.01(a) of the Financing Agreement
is hereby amended and restated in its entirety to read as follows:

"Section 2.01.  Commitments.  (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(i)each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrowers at any time and from time to time during the term of this Agreement,
in an aggregate principal amount of Revolving Loans at any time outstanding not
to exceed the amount of such Lender's Revolving Credit Commitment;

(ii)each Term Loan Lender severally agrees to make the Original Term Loan to the
Borrowers on the Effective Date, in an aggregate principal amount not to exceed
the amount of such Lender's Original Term Loan Commitment;

(iii)each Term A Lender severally agrees to make the Term A Loan to the
Borrowers on the First Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term A Loan Commitment;

(iv)each Term A-1 Lender severally agrees to make the Term A-1 Loan to the
Borrowers on the Third Amendment Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Term A-1 Loan Commitment; and

(v)notwithstanding anything to the contrary contained in this Section 2.01(a),
the Loan Parties hereby acknowledge, confirm and agree that (1) immediately
prior to the Third Amendment Effective Date, the outstanding principal amount of
the Original Term Loan is equal to $82,179,218.53 (such Indebtedness being
hereinafter referred to as the "Original Term Loan Indebtedness"), (2) such
Original Term Loan Indebtedness shall not be repaid on the Third Amendment
Effective Date, but rather shall be continued and re-evidenced by this Agreement
as a portion of the Term Loans outstanding hereunder, (3) immediately prior to
the Third Amendment Effective Date, the outstanding principal amount of the Term
A Loan is equal to $8,838,682.47 (such Indebtedness being hereinafter referred
to as the "Term A Loan Indebtedness"), (4) such Term A Loan Indebtedness shall
not be repaid on the Third Amendment Effective Date, but rather shall be
continued and re-evidenced by this Agreement as a portion of the Term Loans
outstanding hereunder, (5) the Term A-1 Loan made on the Third Amendment
Effective Date shall be an amount equal to the Total Term A-1 Loan Commitment,
and (6) for all purposes of this Agreement and the other Loan Documents, the sum
of the Original Term Loan Indebtedness immediately prior to the Third Amendment
Effective Date ($82,179,218.53), the Term A Loan Indebtedness immediately prior
to the Third Amendment Effective Date ($8,838,682.47) and the Term A-1 Loan made
on the Third Amendment Effective Date ($7,500,000) shall constitute the Term
Loan outstanding on the Third Amendment Effective Date in the principal amount
of $98,517,901.00."  

(d)   Section 2.01(b) (Commitments).  Section 2.01(b)(ii) is hereby amended and
restated in its entirety as follows:

7

--------------------------------------------------------------------------------

 

"(ii)The aggregate principal amount of the Original Term Loan made on the
Effective Date shall not exceed the Total Original Term Loan Commitment.  The
aggregate principal amount of the Term A Loan made on the First Amendment
Effective Date shall not exceed the Total Term A Loan Commitment.  The aggregate
principal amount of the Term A-1 Loan made on the Third Amendment Effective Date
shall not exceed the Total Term A-1 Loan Commitment.  Any principal amount of
the Term Loan which is repaid or prepaid may not be reborrowed."

(e)   Section 2.02(a) (Making the Loans).  Clause (iv) of Section 2.02(a) of the
Financing Agreement is hereby amended and restated in its entirety as follows:

"(iv)  the proposed borrowing date, which must be a Business Day, and (1) with
respect to the portion of the Term Loan funded pursuant to the Total Original
Term Loan Commitment must be the Effective Date, (2) with respect to the portion
of the Term Loan funded pursuant to the Total Term A Loan Commitment must be the
First Amendment Effective Date and (3) with respect to the portion of the Term
Loan funded pursuant to the Total Term A-1 Loan Commitment must be the Third
Amendment Effective Date."

(f)   Section 2.03(b) (Repayment of Loans; Evidence of Debt).  The first
sentence of Section 2.03(b) of the Financing Agreement is hereby amended and
restated in its entirety to read as follows:

"(b)  The outstanding principal amount of (i) the Original Term Loans made on
the Effective Date pursuant to Section 2.01(a)(ii) shall be repaid in
consecutive quarterly installments on the last day of each fiscal quarter
beginning on September 30, 2015, each in an amount equal to $1,968,750, (ii) the
Term A Loans shall be repaid in consecutive quarterly installments on the last
day of each fiscal quarter beginning on September 30, 2016, each in an amount
equal to $187,500 and (iii) the Term A-1 Loans shall be repaid in consecutive
quarterly installments on the last day of each fiscal quarter beginning on
December 31, 2017, each in an amount equal to $140,625; provided, however, that
the last such installment with respect to such Term Loans shall be in the amount
necessary to repay in full the unpaid principal amount of the Term Loans made
pursuant to Section 2.01(a)(ii), (iii) and (iv)."

(g)   Section 2.05(a)(ii) (Reduction of Term Loan Commitments).  Section
2.05(a)(ii) of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:

"(ii)Term Loan.  The Total Original Term Loan Commitment shall terminate at 5:00
p.m. (New York City time) on the Effective Date.  The Total Term A Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the First
Amendment Effective Date.  The Total Term A-1 Loan Commitment shall terminate at
5:00 p.m. (New York City time) on the Third Amendment Effective Date."

(h)   Section 2.13 (Incremental Term Loans).  Section 2.13(b) of the Financing
Agreement is hereby amended to replace "$6,900,000 (after giving effect to the
funding of the Revolving Loans on the Second Amendment Effective Date)" with "$0
(after giving effect to the funding of the Term A-1 Loan on the Third Amendment
Effective Date)".

8

--------------------------------------------------------------------------------

 

(i)   Section 6.01(s) (Use of Proceeds).  Section 6.01(s) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:

"(s)Use of Proceeds.  The proceeds of the Loans shall be used (y) on the
Effective Date to (i) refinance the Existing Credit Facilities (other than the
Specified Existing Credit Facilities), (ii) pay up to $90,000,000 of the
Purchase Price (as adjusted by working capital adjustments in accordance with
the terms of the PCC Acquisition Agreement) payable pursuant to the PCC
Acquisition Documents, (iii) pay fees and expenses in connection with the
transactions contemplated hereby and (iv) fund working capital of the Borrowers,
(z) on or after the First Amendment Effective Date to (i) fund up to $7,000,000
of the purchase price for the Color Optics Acquisition, (ii) pay up to
$1,700,000 in the aggregate for employee severance expenses incurred and Capital
Expenditures made in connection with the Color Optics Acquisition, (iii) repay
up $1,000,000 in principal amount of Revolving Loans outstanding as of the First
Amendment Effective Date to the extent such Revolving Loans were used by the
Borrowers to make Parent Buybacks in accordance with the Financing Agreement and
(iv) fund general corporate and working capital purposes of the Borrowers and to
pay fees and expenses related to the First Amendment (the amounts referred to in
clauses (i) through (iv) of this clause (z), the "Term A Loan Disbursements"),
(aa) on or after the Second Amendment Effective Date to (i) fund up to
$8,100,000 of the purchase price for the Vertex Acquisition, (ii) pay up to
$3,000,000 in the aggregate for Capital Expenditures to be made in connection
with the Vertex Acquisition and (iii) fund general corporate and working capital
purposes of the Borrowers and to pay fees and expenses related to the Second
Amendment (the amounts referred to in clauses (ii) and (iii) of this clause
(aa), the "Specified Disbursements") and (bb) on or after the Third Amendment
Effective Date to (i) fund up to $7,500,000 of the purchase price for the
Moore-Langen Acquisition, (ii) pay up to $1,000,000 in the aggregate for
employee severance expenses incurred and Capital Expenditures to be made in
connection with the Moore-Langen Acquisition and (iii) fund general corporate
and working capital purposes of the Borrowers and to pay fees and expenses
related to the Third Amendment (the amounts referred to in clauses (ii) and
(iii) of this clause (bb), the "Moore-Langen Disbursements").  After the
Effective Date, the First Amendment Effective Date, the Second Amendment
Effective Date and the Third Amendment Effective Date, the proceeds of the
Revolving Loans, the Incremental Term Loans (if any) and the Letters of Credit
will be used for general corporate and working capital purposes of the
Borrowers.

(j)   Schedules to Financing Agreement.  Schedule 1.01(A-2) is hereby added to
the Financing Agreement in the form attached as Annex I hereto.  Certain
Schedules to the Financing Agreement and Security Agreement are hereby amended
and restated and replaced in their entirety with the Schedules attached as Annex
II and Annex III, respectively, hereto.

3.   Reaffirmation of Security Agreement.  Each of the Loan Parties reaffirms
the grant of security interests in the Collateral (as defined in the Security
Agreement) and the grant of the Liens pursuant to the terms of the Security
Agreement to the Collateral Agent for the benefit of the Secured Parties, which
grant of security interest and Liens shall continue in full force and effect
during the term of Financing Agreement, as amended by this Amendment, and any
renewals or extensions thereof and shall continue to secure the
Obligations.  The Schedules to the Security Agreement are hereby amended and
restated and replaced in their entirety with the Schedules attached as Annex III
hereto.

9

--------------------------------------------------------------------------------

 

4.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization or formation, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently contemplated and, in the case of
the Borrowers, to make the borrowings hereunder, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.

(b)   Authorization, Etc.  The execution and delivery by each Loan Party of this
Amendment, and the performance by each Loan Party of this Amendment and the
Financing Agreement, as amended hereby (i) have been duly authorized by all
necessary action, (ii) do not and will not contravene (A) any of such Loan
Party's Governing Documents, (B) any applicable material Requirement of Law or
(C) any material Contractual Obligation binding on or otherwise affecting such
Loan Party or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable such
Loan Party operations or any of its properties, except, in the case of clause
(iv), to the extent where such contravention, default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal could not
reasonably be expected to have a Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution and delivery of this Amendment by any Loan
Party, and the performance by any Loan Party of this Amendment and the Financing
Agreement, as amended hereby.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party is (or, if applicable,
when delivered pursuant hereto, and as amended hereby, will be) a legal, valid
and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

5.   Conditions to Effectiveness.  This Amendment shall become effective only
upon satisfaction in full (or waiver by the Agents), in a manner satisfactory to
the Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the "Third
Amendment Effective Date"):

(a)   The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and each Lender.

10

--------------------------------------------------------------------------------

 

(b)   The representations and warranties contained in this Amendment, in the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the date hereof are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to materiality or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Third Amendment Effective Date as though made on
and as of the Third Amendment Effective Date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respect on and as of such earlier date (except that such materiality qualifier
shall not be applicable to any representations or warranties that already are
qualified or modified as to materiality or "Material Adverse Effect" in the text
thereof, which representations and warranties shall be true and correct in all
respects subject to such qualification)).

(c)   No Default or Event of Default shall have occurred and be continuing on
the Third Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

(d)   After giving pro forma effect to the Term A-1 Loans to be made on the
Third Amendment Effective Date and the payment of all fees (including the fees
payable pursuant to Section 2.06 and Section 12.04 of the Financing Agreement),
costs and expenses in connection with this Amendment, Availability shall not be
less than $10,000,000 and (ii) all liabilities of the Loan Parties shall be
current.  The Administrative Borrower shall deliver to the Collateral Agent a
certificate of the chief financial officer of the Administrative Borrower
certifying as to the matters set forth in clauses (i) and (ii) above and
containing a reasonably detailed calculation of Availability.

(e)   All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Term A-1
Loans on the Third Amendment Effective Date shall have been obtained and shall
be in full force and effect.

(f)   There shall exist no claim, action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority which relates to the Loans or which could reasonably be
expected to have a Material Adverse Effect.

(g)   The Agents and the Lenders shall have received all documentation and other
information reasonably requested prior to the Third Amendment Effective Date
that is required by bank regulatory authorities under applicable
"know-your-customer" and anti-money laundering rules and regulations, including
the Patriot Act, and all such documentation and other information shall be in
form and substance reasonably satisfactory to the Agents and the Lenders.

(h)   The Collateral Agent shall have determined, in its reasonable discretion,
that no event or development shall have occurred since June 30, 2017 which could
reasonably be expected to have a Material Adverse Effect.

11

--------------------------------------------------------------------------------

 

(i)   The making of the Term A-1 Loans on the Third Amendment Effective Date
shall not contravene any law, rule or regulation applicable to any Secured Party
(it being understood that as of the date hereof, the Agents and the Lenders do
not have knowledge of any applicable law, rule or regulation that would cause
the Loans to be made or issued by the Agents and the Lenders to be in
contravention of any law, rule or regulation applicable to any Agent or any
Lender).

(j)   The Borrowers shall have paid on or before the Third Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

(k)   The Agents shall have received evidence, in form and substance reasonably
satisfactory to them, that not less than $2,500,000 has been contributed by the
Parent in the form of cash equity contributions (which shall be in the form of
common stock or preferred stock constituting Qualified Equity Interests) (the
"Moore-Langen Equity Contribution").  The proceeds of the Moore-Langen Equity
Contribution and the Term A-1 Loans made on the Third Amendment Effective Date
shall be sufficient to consummate the Moore-Langen Acquisition and pay all
related fees and expenses.

(l)   The Collateral Agent shall have received on or before the Third Amendment
Effective Date the following, each in form and substance reasonably satisfactory
to the Collateral Agent and, unless indicated otherwise, dated the Third
Amendment Effective Date:

(i)the Third Amendment Disbursement Letter, duly executed by the Agents, the
Lenders and the Loan Parties;

(ii)the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens);

(iii)a certificate of an Authorized Officer of each Loan Party, certifying (A)
as to copies of the Governing Documents of such Loan Party, together with all
amendments thereto (including, without limitation, a true and complete copy of
the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date not more than 30 days prior to the Third Amendment Effective Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions of such Loan Party authorizing (1) the borrowings hereunder and the
transactions contemplated by this Amendment and the other Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of this Amendment and each other Loan Document to
which such Loan Party is or will be a party and the execution and delivery of
the other documents to be delivered by such Person in connection herewith and
therewith, (C) the names and true signatures of the representatives of such Loan
Party authorized to sign each Loan Document (in the case of a Borrower,
including, without limitation, Notices of Borrowing, LIBOR Notices and all other
notices under this Amendment and the other Loan Documents) to which such Loan
Party is or will

12

--------------------------------------------------------------------------------

 

be a party and the other documents to be executed and delivered by such Loan
Party in connection herewith and therewith, together with evidence of the
incumbency of such authorized officers and (D) as to the matters set forth in
Sections 5(b) and 5(c) of this Amendment;

(iv)a certificate of the chief financial officer of the Parent certifying
compliance with the covenants set forth in Section 7.03 of the Financing
Agreement, as amended hereby;

(v)a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Third Amendment Effective Date as to the subsistence
in good standing of, and the payment of taxes by, such Loan Party in such
jurisdictions;

(vi)an opinion of (A) Shearman & Sterling LLP, counsel to the Loan Parties and
(B) McDonald Carano LLP and Gordon Feinblatt LLC, each acting as local counsel
to the Loan Parties, in each case, as to such matters as the Collateral Agent
may reasonably request;

(vii)a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties, taken as a whole (after giving effect to
the Loans made on the Third Amendment Effective Date), which certificate shall
be substantially in the form of the certificate delivered on the Effective Date
pursuant to Section 5.01(d)(xi);

(viii)fully executed copies of the Moore-Langen APA and the Moore-Langen
Acquisition Collateral Assignment, each in form and substance satisfactory to
the Collateral Agent;

(ix)(A) a termination of security interest in Intellectual Property for each
assignment for security recorded by any Person at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of Moore-Langen that constitutes Transferred Assets (as
defined in the Moore-Langen APA), and (B) UCC-3 termination statements for all
UCC-1 financing statements filed by any Person and covering any portion of the
Collateral that includes Transferred Assets; and

(x)a Notice of Borrowing pursuant to Section 2.02 of the Financing Agreement.

6.   Conditions Subsequent to Effectiveness.  The Loan Parties agree that, in
addition to all other terms, conditions and provisions set forth in this
Amendment, including, without limitation, those conditions to the Third
Amendment Effective Date set forth herein, the Loan Parties shall satisfy the
conditions subsequent set forth below (it being understood that (i) the failure
by the Loan Parties to perform or cause to be performed any such condition
subsequent shall constitute an immediate Event of Default (without giving effect
to any grace periods set forth in the Financing Agreement) and (ii) to the
extent that the existence of any such condition subsequent would otherwise cause
any representation, warranty or covenant in this Amendment or any other Loan
Document to be breached, the Agents and the Required Lenders hereby waive

13

--------------------------------------------------------------------------------

 

such breach for the period from the Third Amendment Effective Date until the
date on which such condition subsequent is required to be fulfilled pursuant to
this section):

(a)   not later than the date that is 60 days after the Third Amendment
Effective Date (or such later date as agreed to in writing by the Collateral
Agent in its sole discretion), the Collateral Agent shall have received the Real
Property Deliverables (including a Phase I ESA and reliance letter prepared by a
company reasonably satisfactory to the Collateral Agent (it being agreed that
SCS Engineers is satisfactory to the Collateral Agent)) with respect to the New
Facility acquired by PCC pursuant to the Moore-Langen APA.

7.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Third Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Amendment, and (iii) confirms
and agrees that to the extent that any such Loan Document purports to assign or
pledge to the Collateral Agent for the benefit of the Secured Parties, or to
grant to the Collateral Agent for the benefit of the Secured Parties a security
interest in or Lien on, any Collateral as security for the Obligations of the
Loan Parties from time to time existing in respect of the Financing Agreement
(as amended hereby) and the other Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects.  This Agreement does not and shall not affect any of the obligations
of the Loan Parties, other than as expressly provided herein, including, without
limitation, the Loan Parties' obligations to repay the Loans in accordance with
the terms of Financing Agreement, or the obligations of the Loan Parties under
any Loan Document to which they are a party, all of which obligations shall
remain in full force and effect.  Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Agents, any Issuing Lender or any
Lender under the Financing Agreement or any other Loan Document, nor constitute
a waiver of any provision of the Financing Agreement or any other Loan
Document.  The amendment of the Financing Agreement pursuant to this Amendment
and all other Loan Documents amended and/or executed and delivered in connection
with this Amendment do not constitute a novation of the Financing Agreement and
the other Loan Documents as in effect prior to the Third Amendment Effective
Date.

8.   Revolving Loans.  The Borrowers confirm and acknowledge that as of the
close of business on September 29, 2017, the Borrowers were indebted to the
Revolving Loan Lenders for Revolving Loan Obligations in the aggregate principal
amount of $4,338,063.86 and Letter of Credit Obligations in the aggregate
principal amount of $2,700,000, in each case without any deduction, defense,
setoff, claim or counterclaim, of any nature, plus all fees, costs and expenses
incurred to date in connection with the Financing Agreement and other Loan
Documents.

9.   Release.  Each Loan Party hereby acknowledges and agrees that:  (a) neither
it nor any of its Affiliates has any claim or cause of action against any Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents)

14

--------------------------------------------------------------------------------

 

and (b) each Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to such Loan Party and its
Affiliates under the Financing Agreement and the other Loan
Documents.  Notwithstanding the foregoing and the Lenders wish (and each Loan
Party agrees) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of the Agents' and the Lenders' rights, interests, security and/or remedies
under the Financing Agreement and the other Loan Documents.  Accordingly, for
and in consideration of the agreements contained in this Amendment and other
good and valuable consideration, each Loan Party (for itself and its Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done on or prior to the Third
Amendment Effective Date arising out of, connected with or related in any way to
this Amendment, the Financing Agreement or any other Loan Document, or any act,
event or transaction related or attendant thereto, or the agreements of any
Agent or any Lender contained therein, or the possession, use, operation or
control of any of the assets of each Loan Party, or the making of any Loans or
other advances, or the management of such Loans or advances or the Collateral on
or prior to the Third Amendment Effective Date.

10.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF NEW YORK.

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement if (i) any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

15

--------------------------------------------------------------------------------

 

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   The Borrowers will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Agents and the Lenders in
connection with the preparation, execution and delivery of this Amendment or
otherwise payable under the Financing Agreement, including, without limitation,
reasonable fees, disbursements and other charges of counsel to the Agents and
the Lenders.

[remainder of page intentionally left blank]

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

 

 

ALJ REGIONAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Jess Ravich

 

 

 

Name: Jess Ravich

 

 

Title: Executive Chairman

 

 

 

 

 

FANEUIL, INC.

 

 

 

 

 

By:

/s/ Anna Van Buren

 

 

 

Name: Anna Van Buren

 

 

Title: President & CEO

 

 

 

 

 

FLOORS-N-MORE, LLC

 

 

 

 

 

By:

/s/ Steve Chesin

 

 

 

Name: Steve Chesin

 

 

Title: CEO

 

 

 

 

 

PHOENIX COLOR CORP.

 

 

 

 

 

By:

/s/ Marc Reisch

 

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

 

 

FANEUIL TOLL OPERATIONS LLC

 

 

 

 

 

By:

/s/ Anna Van Buren

 

 

 

Name: Anna Van Buren

 

 

Title: President & CEO

 

 

 

 

 

 

PCC EXPRESS, INC.

 

 

 

 

 

By:

/s/ Marc Reisch

 

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 

 

 

 

PHOENIX (MD.) REALTY, LLC

 

 

 

 

 

By:

/s/ Marc Reisch

 

 

 

 

 

Name: Marc Reisch

 

 

Title: Chairman

 

 

 






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

COLLATERAL AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Chief Executive Officer

 

 

 

 






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jacqueline Mackenzie

 

 

Name: Jacqueline Mackenzie

 

 

Title: VP

 

 

 

 

 

 






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

CERBERUS ASRS FUNDING LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

CERBERUS AUS LEVERED HOLDINGS LP

 

By:

CAL I GP Holdings LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS AUS LEVERED II LP

 

By:

CAL II GP LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

CERBERUS ICQ LEVERED LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

 

CERBERUS ICQ OFFSHORE LEVERED LP

 

By:

Cerberus ICQ Offshore GP LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS KRS LEVERED LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

CERBERUS LOAN FUNDING XV L.P.

 

By:

Cerberus ICQ GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS LOAN FUNDING XVI LP

 

By:

Cerberus PSERS GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS LOAN FUNDING XVII LTD.

 

By:

Cerberus ASRS Holdings LLC, its attorney-in-fact

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

 

CERBERUS LOAN FUNDING XVIII L.P.

 

By:

Cerberus LFGP XVIII, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS LOAN FUNDING XIX L.P.

 

By:

Cerberus LFGP XIX, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

CERBERUS N-1 FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

 

 

CERBERUS OFFSHORE LEVERED III LP

 

By:

COL III GP Inc.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND II, L.P.

 

By:

Cerberus Levered Opportunities Master Fund II GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

 

CERBERUS SWC LEVERED II LLC

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.

 

By:

Cerberus Levered Opportunities III GP, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

 

By:

Cerberus NJ Credit Opportunities GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

CERBERUS ASRS HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

 

CERBERUS KRS LEVERED LOAN

OPPORTUNITIES FUND, L.P.

 

By:

Cerberus KRS Levered Opportunities GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director






 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

CERBERUS PSERS LEVERED

LOAN OPPORTUNITIES FUND, L.P.

 

By:

Cerberus PSERS Levered Opportunities GP, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Senior Managing Director

 

 

 

 

CERBERUS FSBA HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

 

 

CERBERUS ND CREDIT HOLDINGS LLC

 

 

 

 

 

By:

/s/ Daniel E. Wolf

 

 

Name: Daniel E. Wolf

 

 

Title: Vice President

 

 

Third Amendment to Financing Agreement

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 